Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

     Civil Action Number:

     JESUS GONZALEZ

            Plaintiff,
     vs.


     DSW SHOE WAREHOUSE, INC.
     d/b/a DSW at 3301 Coral Way,
     HART MIRACLE MARKETPLACE, LLC
     C/O HEITMAN CAPITAL MANAGEMENT LLC PARTNERSHIP

                   Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant DSW Shoe Warehouse, Inc. doing business as DSW shoe store at

     3301 Coral Way and Defendant Hart Miracle Marketplace, LLC c/o Heitman Capital

     Management LLC Partnership, for injunctive relief pursuant to 42 U.S.C. §§12181-12189 of

     the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 11




            3.        Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.

                                                PARTIES

            4.        Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff has a

     “qualified disability” under the ADA as he is disabled with neuropathy and nerve damage

     due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is defined in 42

     US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

     §36.105(2)(iii)(D).

            5.        Defendant DSW Shoe Warehouse, Inc. (also referenced as “Defendant

     DSW,” “tenant,” “operator,” lessee” or “co-Defendant”) is a foreign corporation authorized

     to transact business in Florida. “DSW” stands for “Designer Shoe Warehouse.” In March

     2019, DSW rebranded their corporate name to “Designer Brands.” DSW Shoe Warehouse,

     Inc. is a subsidiary of Designer Brands Inc., which is an American company that sells

     designer and name brand shoes and fashion accessories. The parent is a NYSE company on

     the Fortune 500 component. The parent company operates 501 retail stores throughout the

     United States.

            6.        Defendant Hart Miracle Marketplace, LLC c/o Heitman Capital Management

     LLC Partnership (also referenced as “Defendant Hart LLC,” “Lessor,” “Owner,” or “co-

     Defendant”) is the owner of real property located at 3301 Coral Way, Coral Gables, Florida

     33145, which is also referenced as folio 01-4109-069-0020.         Defendant Hart LLC’s real

     property is built out as a mixed-use commercial center. Hart LLC leases its mixed-use

     commercial center (in part) to a Pet Smart retail store, a Hooters restaurant, an LA Fitness

     Athletic club and the DSW shoe store which is the subject of this instant action. The DSW




                                                     2
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 11




     shoe store is the portion of Defendant Hart LLC’s commercial property which is leased to

     co-Defendant DSW who in turn owns and operates the “DSW” brand shoe store.

                                               FACTS

             7.     DSW shoe stores mainly sell designer and name brand shoes and fashion

     accessories. All DSW shoe stores are places of public accommodation pursuant to 42 U.S.C.

     §12181(7)(E) and 28 C.F.R. §36.104(5) as an “other” sales establishment. The DSW shoe

     store located at 3301 Coral Way which is the subject of this complaint is also referenced as

     “DSW shoe store,” “DSW shoe store at 3301 Coral Way,” “shoe store,” or “place of public

     accommodation.”

             8.     As the operator of shoe stores which are open to the public, Defendant DSW

     is defined as a “Public Accommodation” within meaning of Title III because it is a private

     entity which owns, or operates a shoe store; 42 U.S.C. §12182, §12181(7)(E); 28 C.F.R.

     §36.104(5).

             9.     Due to the close proximity to Plaintiff’s home to the DSW shoe store at 3301

     Coral Way, on May 26, 2021 Plaintiff went to the DSW shoe store with the intent of

     shopping for items for purchase.

             10.    On entering the DSW shoe store, Plaintiff had occasion to visit the restroom

     and while in the restroom Plaintiff met multiple areas of inaccessibility due to the fact that

     he is confined to his wheelchair.

             11.    Due to the inaccessible restroom facilities, Plaintiff has been denied full and

     equal access by the operator/lessee of the shoe store (Defendant DSW) and by the

     owner/lessor of the commercial property which houses the shoe store (Defendant Hart

     LLC).




                                                   3
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 11




             12.       As owner/operator of 501 shoe stores, Defendant DSW is well aware of the

     ADA and the need to provide for equal access in all areas of its shoe stores. Therefore,

     Defendant DSW’s failure to reasonably accommodate mobility impaired and disabled

     patrons by ensuring that its DSW shoe store at 3301 Coral Way is fully accessible is/was

     willful, malicious, and oppressive and in complete disregard for the Civil Rights of the

     Plaintiff and in violation of 28 C.F.R. §36.303.

             13.       As the owner of commercial real property, part of which is operated as a shoe

     store open to the public, Defendant Hart LLC is also a “Public Accommodation” pursuant to

     42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5). On information and belief, as an investor

     and owner of commercial property being used as a public accommodation, Defendant Hart

     LLC is aware of the ADA and the need to provide for equal access in all areas of its

     commercial property which are open to the public. Failure to reasonably accommodate

     mobility impaired and disabled patrons at its commercial property by ensuring that its

     commercial property is fully accessible is/was willful, malicious, and oppressive and in

     complete disregard for the Civil Rights of the Plaintiff and in violation of 28 C.F.R.

     §36.303.

             14.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             15.       Plaintiff continues to desire to patronize the DSW shoe store at 3301 Coral

     Way, but continues to be injured in that he continues to be discriminated against due to the

     barriers to access within that place of public accommodation, all which are in violation of

     the ADA.




                                                     4
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 11




            16.     Any and all requisite notice has been provided.

            17.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            18.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            19.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            20.     Prior to the filing of this lawsuit, Plaintiff personally visited the DSW shore

     store at 3301 Coral Way, however Plaintiff was denied adequate accommodation because,

     as a disabled individual who utilizes a wheelchair for mobility, Plaintiff met architectural

     barriers when he went to the restroom. Therefore, Plaintiff has suffered an injury in fact.

            21.     Defendant DSW (operator of the DSW shoe store which is located at 3301

     Coral Way) and Defendant Hart LLC (owner/lessor of the commercial property located at

     3301 Coral Way) have discriminated (and continue to discriminate) against Plaintiff by



                                                    5
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 6 of 11




     denying full and equal access to, and full and equal enjoyment of, goods, services, facilities,

     privileges, advantages and/or accommodations at the subject DSW shoe store, in derogation

     of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to

     barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily

     achievable.

             22.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     DSW shoe store at 3301 Coral Way.

             23.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

             24.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

             25.     The commercial space which is owned by Defendant Hart LLC

     (owner/lessor) and which houses the DSW shoe store (operated by tenant/lessee Defendant

     DSW) is in violation of 42 U.S.C. §12181 et. seq., the ADA, and 28 C.F.R. §36.302 et. seq.

     As such, both the owner/lessor and the tenant/lessee are discriminating against the Plaintiff

     as a result of inter alia, the following specific violations:




                                                      6
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 7 of 11




        i.   As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

             the property) (jointly and severally), Plaintiff had difficulty opening the door without

             assistance as it required too great a pressure for Plaintiff, confined to his wheelchair

             to open, thus the bathroom door has a non-compliant opening force, which is in

             violation of Section 4.13.11 of the ADAAG and 404.2.9 of the 2010 ADA Standards

             for Accessible Design. Failure to provide a restroom door which is accessible is a

             violation of the 2010 ADA Standards for Accessible Design as the door leading into

             the bathroom generates pull strength that cannot be opened by an individual in a

             wheelchair. Section 404.2.7 states that operable parts on doors and gates must

             comply with 309.4 and Section 404.2.9 states that the force required to activate the

             door shall be 5 pounds maximum. Section 404.2.8.1 requires that door and gate

             spring hinges must be adjusted so that the time to move the door to a position of 12

             degrees from the latch is 5 seconds minimum, and 404.2.8.2 delineates door closing

             speed. Defendants are in violation of all of these sections.

       ii.   As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

             the property) (jointly and severally), Plaintiff had difficulty closing the lavatory stall

             door without assistance, as the bathroom toilet compartment stall door does not have

             pull handles on both sides of the door near the latch, which is in violation of 28

             C.F.R. Part 36, and ADA/ABA Design Compliance Code Section §604.8.1.2.

      iii.   As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

             the property) (jointly and severally), Plaintiff could not transfer to the toilet without

             assistance, as the required maneuvering clearance was not provided due to the

             encroaching item (trash can). The fact that the trash bin is encroaching over the




                                                     7
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 8 of 11




            accessible water closet clear floor space is a violation of Section 4.16.2 of the

            ADAAG and Sections 604.3.1 of the 2010 ADA Standards for Accessible Design.

      iv.   As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

            the property) (jointly and severally), Plaintiff could not use the toilet without

            assistance, as the toilet is mounted in a non-compliant distance from the sidewall.

            This is a violation of Sections 4.16.2 of the ADAAG and Sections 604.2 of the 2010

            ADA Standards for Accessible Design. According to Section 4.16.2 at Fig 28, the

            toilet should be mounted 18 min (455 mm) from the side wall (to the center line of

            toilet). The secondary side wall mount shall be either mounted 18 min (455 mm)

            from the side wall (to the center line of toilet) or min (1065 cm) from the secondary

            side wall (to the center of the toilet).

      v.    As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

            the property) (jointly and severally), Plaintiff could not use the seat cover dispenser

            without assistance, as it is mounted behind the water closet and out of reach for

            Plaintiff due to his disability. This is a violation of Section 4.2.5 at Fig. 5(b) of the

            ADAAG and Section 308.2.1 of the 2010 ADA Standards for Accessible Design.

            Generally, the standards which require dispensers such as a seat cover dispenser be

            placed so that the maximum high forward reach is 48 in (1220 mm) and the

            minimum low forward reach is 15 in (380 mm) (see Fig. 5(a)). However, in this

            instance, due to the obstruction (of the toilet) to the seat cover dispenser, since the

            high forward reach is over an obstruction, Section 4.2.5 states that reach and

            clearances must meet those shown in Fig. 5(b), so that the maximum high forward

            reach is 46 in (1170 mm) and the minimum low forward reach is 34 in (865 mm).




                                                       8
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 9 of 11




      vi.    As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

             the property) (jointly and severally), Plaintiff could not use the toilet without

             assistance, as the toilet paper dispenser is not in the proper position in front of the

             water closet or at the correct height above the finished floor, in violation of 2010

             ADAAG §§604, 604.7 which states that toilet paper dispensers shall comply with

             Section 309.4 and shall be 7 inches (180 cm) minimum and 9 inches (230 cm)

             maximum in front of the water closet measured to the centerline of the dispenser.

             Further, the outlet of the dispenser shall be 15 inches (380 mm) minimum and 48

             inches (1220 mm) maximum above the finish floor and shall not be located behind

             grab bars. Section 604.9.6 further states that there must be a clearance of 1½ inches

             (38 mm) minimum below the grab bar and that dispensers shall not be of a type that

             controls delivery or that does not allow continuous paper flow. The subject toilet

             paper dispenser is in violation of these sections.

     vii.    As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

             the property) (jointly and severally), the lavatory mirror (inside the stall) is mounted

             too high, which is in violation of Section 213.3.5 of 28 C.F.R. Part 36, Section

             4.19.6 of the ADAAG, and Section 603.3 of the2010 ADA Standards for Accessible

             Design.

     viii.   As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

             the property) (jointly and severally), Plaintiff was exposed to a cutting/burning

             hazard because the lavatory pipes (inside the stall) and water supply lines are not

             completely wrapped which is in violation of Section 4.19.4 of the ADAAG and




                                                     9
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 10 of 11




            Section 606.5 of the 2010 ADA Standards of Accessible Design, because the

            lavatory pipes are not fully wrapped or maintained.

      ix.   As to Defendant DSW (lessee/operator) and Defendant Hart LLC (owner/lessor of

            the property) (jointly and severally), Plaintiff was exposed to a cutting/burning

            hazard because the lavatory pipes (outside the stall) and water supply lines are not

            completely wrapped which is in violation of Section 4.19.4 of the ADAAG and

            Section 606.5 of the 2010 ADA Standards of Accessible Design, because the

            lavatory pipes are not fully wrapped or maintained.

            26.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the commercial property which is being operated as a DSW shoe store

     accessible to persons with disabilities since January 28, 1992. Defendants have jointly and

     severally failed to comply with this mandate.

            27.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the shoe

     store therein such that it is made readily accessible to, and useable by, individuals with

     disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez demands judgment against the Defendant

     Hart Miracle Marketplace, LLC (owner of the commercial property housing the DSW shoe

     store) and Defendant DSW Shoe Warehouse, Inc. (operator of the DSW shoe store) and

     requests the following relief:

               a)        The Court declare that Defendants have violated the ADA;

               b)        The Court enter an Order directing Defendants to evaluate and neutralize

               their policies, practices and procedures toward persons with disabilities,




                                                     10
Case 1:21-cv-22140-CMA Document 1 Entered on FLSD Docket 06/09/2021 Page 11 of 11




               c)       The Court enter an Order requiring Defendants to alter the commercial

               property and the DSW shoe store located therein such that it becomes accessible

               to and usable by individuals with disabilities to the full extent required by the

               Title III of the ADA;

               d)       The Court award reasonable costs and attorneys fees; and

               e)       The Court award any and all other relief that may be necessary and

               appropriate.

     Dated this 9th day of June 2021.

                                                Respectfully submitted,

                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.
                                                J. COURTNEY CUNNINGHAM, PLLC
                                                FBN: 628166
                                                8950 SW 74th Court, Suite 2201
                                                Miami, Florida 33156
                                                Telephone: 305-351-2014
                                                Email: cc@cunninghampllc.com
                                                Counsel for Plaintiff




                                                 11
